Citation Nr: 0025636	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-19 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for ganglion of the 
left wrist.  

2.  Entitlement to service connection for tendinitis of the 
elbows and calves.  

3.  Entitlement to service connection for bilateral Achilles 
tendinitis.  

4.  Entitlement to service connection for residuals of 
bilateral ankle sprains.  

5.  Entitlement to service connection for residuals of a 
right wrist sprain.  

6.  Entitlement to service connection for degenerative 
arthritis of multiple joints, including the spine, shoulders, 
elbows, wrists, hips, knees, ankles, and feet.  

7.  Entitlement to service connection for a fungal infection 
of the groin.  

8.  Entitlement to service connection for contact dermatitis.  

9.  Entitlement to service connection for bilateral otitis 
media.  

10.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

11.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1966 to August 1968 and from October 1972 to November 1997.  

This appeal arises from a January 1998 rating action of the 
Winston-Salem, North Carolina, regional office (RO).  In that 
decision, the RO, in pertinent part, denied the claims of 
entitlement to service connection for ganglion of the left 
wrist; tendinitis of the elbows and calves; bilateral 
Achilles tendon; residuals of bilateral ankle sprains; 
residuals of a right wrist sprain; degenerative arthritis of 
multiple joints, including the spine, shoulders, elbows, 
wrists, hips, knees, ankles, and feet; a fungal infection of 
the groin; contact dermatitis; bilateral otitis media; 
bilateral carpal tunnel syndrome; and bronchitis.  Due to the 
veteran's subsequent change in address, his claims folder was 
transferred to the RO in Montgomery, Alabama.  

The Board of Veterans' Appeals (Board) considers the 
veteran's reference to his arthritis, wrist, and fungal 
infection claims in the VA Form 9, Appeal To Board Of 
Veterans' Appeals (Form 9), which was received at the RO in 
March 1999, as including his claims for service connection 
for ganglion of his left wrist and for contact dermatitis.  
Accordingly, the Board concludes that the claims, as listed 
on the cover page to this decision, are properly before the 
Board at this time.  

By the January 1998 rating action, the also RO granted 
service connection for chronic prostatitis and assigned a 
noncompensable evaluation.  In a Form 9, which was received 
at the RO in December 1998, the veteran stated that he was 
appealing the percentage of disability assigned to his 
prostatitis.  Although the RO furnished the veteran with a 
statement of the case which included this rating issue in 
February 1999, he did not file a substantive appeal, and thus 
did not perfect an appeal, of this claim.  Consequently, the 
issue regarding the initial noncompensable disability 
evaluation assigned to the service-connected chronic 
prostatitis is not before the Board for appellate 
consideration at this time.  

The veteran's testimony concerning this issue, which he 
presented at the August 1999 hearing before the undersigned 
member of the Board, may be construed as a new claim for a 
compensable disability rating for his service-connected 
chronic prostatitis.  See, hearing transcript (T.) at 11-13.  

Also by the January 1998 rating action, the RO denied service 
connection for dandruff of the scalp; granted service 
connection for lumbosacral strain with sciatica, degenerative 
disc disease of the cervical spine, and chronic epididymitis; 
and assigned 10%, 10%, and 0% evaluations to each of these 
service-connected disabilities respectively.  The notice of 
disagreement which was received at the RO in August 1998 
included reference to the RO's denial of service connection 
for dandruff of the scalp and the initial ratings assigned to 
the service-connected lumbosacral strain with sciatica, 
degenerative disc disease of the cervical spine, and chronic 
epididymitis.  Although the statement of the case which the 
RO furnished to the veteran in October 1998 discussed these 
four issues, the veteran did not file a substantive appeal 
regarding these claims.  Accordingly, these issues are not 
before the Board for appellate consideration at this time.  
The veteran's testimony regarding a claim for a compensable 
disability rating for chronic epididymitis, which he 
presented at the August 1999 hearing before the undersigned 
member of the Board, may be construed as a new claim for a 
compensable evaluation for this service-connected disability.  
See, T. at 11-13.  

On a VA Form 21-526, Veteran's Application For Compensation 
Or Pension (Application) which was received in May 1997, the 
veteran raised claims for service connection for a chronic 
headache disability and for hemorrhoids.  Additionally, 
during the current appeal, the veteran submitted copies of 
records of private medical treatment for sinusitis.  

Further review of the claims folder indicates that, by the 
January 1998 rating action, the RO granted service connection 
for chronic maxillary sinusitis and assigned a 10 percent 
evaluation.  The issues of entitlement to service connection 
for a chronic headache disability and for hemorrhoids are 
referred to the RO for appropriate action.  The RO is 
requested to contact the appellant to determine if he is 
filing a claim for an increased evaluation for sinusitis, and 
thereafter, take the appropriate action  


FINDING OF FACT

The claims for service connection for ganglion of the left 
wrist; tendinitis of the elbows and calves; bilateral 
Achilles tendinitis; residuals of bilateral ankle sprains; 
residuals of a right wrist sprain; degenerative arthritis of 
multiple joints, including the spine, shoulders, elbows, 
wrists, hips, knees, ankles, and feet; a fungal infection of 
the groin; contact dermatitis; bilateral otitis media; 
bilateral carpal tunnel syndrome; and bronchitis are 
plausible.  


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
ganglion of the left wrist; tendinitis of the elbows and 
calves; bilateral Achilles tendinitis; residuals of bilateral 
ankle sprains; residuals of a right wrist sprain; 
degenerative arthritis of multiple joints, including the 
spine, shoulders, elbows, wrists, hips, knees, ankles, and 
feet; a fungal infection of the groin; contact dermatitis; 
bilateral otitis media; bilateral carpal tunnel syndrome; and 
bronchitis are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity as well as sufficient observation 
to establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1999).

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is "plausible" or "possible" is 
required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra and 
Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Heuer, 
supra; Grottveit, supra; and Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in the development of facts pertinent to the claim, and the 
claim must fail.  See Epps, supra.  

Orthopedic Claims

Throughout the current appeal, the veteran has asserted that 
he incurred the following orthopedic disabilities during his 
active military duty:  ganglion of his left wrist; tendinitis 
of his elbows and calves; bilateral Achilles tendon; 
bilateral ankle sprains; a right wrist sprain; and 
degenerative arthritis of multiple joints, including his 
spine, shoulders, elbows, wrists, hips, knees, ankles, and 
feet.  

Service medical records reflect intermittent treatment for 
musculoskeletal pain involving multiple joints, including the 
veteran's spine, wrists, elbows, shoulders, knees, ankles, 
right foot, and right hand.  Various diagnoses included 
ganglion of the left wrist, left medial epicondylitis; mild 
tendinitis of the left elbow; bilateral Achilles tendinitis; 
a right wrist sprain; bilateral calf pain; bilateral ankle 
sprains; bursitis of the shoulders and wrists; and tendonitis 
of the knees, elbows, and ankles.  X-rays provided 
radiographic evidence of very minimal spurring of the 
calcaneus at the insertion of the left Achilles tendon, 
minimal joint space irregularity of the right elbow, and mild 
degenerative joint disease in the right acromioclavicular 
(AC) joint.  Pertinent diagnoses contained in the report of 
the February 1997 retirement examination included arthritis 
and bursitis.  

Post-service medical records reflect medical conclusions of 
probable arthritis of the back and various joints in 
September 1997; bilateral epicondylitis, bilateral Achilles 
tendinitis, and degenerative joint disease in November and 
December 1997; a focal area of increased activity along the 
left proximal tibia with inflammatory and/or post-traumatic 
change by a nuclear bone scan in November 1998; degenerative 
changes of the lumbosacral spine and degenerative bony 
impingement upon the supraspinatus muscle of the right 
shoulder without evidence of tendon perforation in November 
1998.  

In view of the service medical records which show 
intermittent treatment for the claimed orthopedic 
disabilities as well as the post-service medical findings of 
degenerative arthritis of various joints, bilateral 
epicondylitis, bilateral Achilles tendinitis, and muscle 
spasm in both calves, the Board finds that the evidence of 
record tends to show that the veteran's claimed orthopedic 
disabilities, including the ganglion of his left wrist; 
tendinitis of his elbows and calves; bilateral Achilles 
tendon; residuals of bilateral ankle sprains; residuals of a 
right wrist sprain; and degenerative arthritis of multiple 
joints, including the spine, shoulders, elbows, wrists, hips, 
knees, ankles, and feet, if present, may represent chronic 
disabilities that may have originated in service.  The Board 
concludes, therefore, that the veteran's claims for service 
connection for these orthopedic disabilities are well 
grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) 
and Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  

Dermatological Claims

Throughout the current appeal, the veteran has maintained 
that he incurred two dermatological disorders, including a 
fungal infection of his groin as well as contact dermatitis, 
during his active military duty.  See, e.g., T. at 9, 18-19.  
Service medical records reflect periodic treatment for 
dermatological conditions variously defined as a fungal 
infection, tinea pedis, tinea cruris, seborrheic dermatitis, 
and contact dermatitis.  Pertinent diagnoses contained in the 
report of the February 1997 retirement examination included 
seborrheic dermatitis.  

The VA general medical examination conducted in September 
1997 demonstrated some recent flea bites around the veteran's 
ankles as well as a callus on his right foot which was small 
and asymptomatic but no other rashes.  The claims folder 
contains no additional post-service medical records regarding 
the veteran's skin condition.  

To summarize, the veteran's claimed fungal infection of the 
groin and contact dermatitis are disorders which are subject 
to periods of exacerbations.  In view of this fact as well as 
the existence in the service medical records of evidence of 
periodic treatment for these claimed dermatological 
disorders, the Board finds that the evidence of record tends 
to show that the veteran's claimed fungal infection of his 
groin and his contact dermatitis may be chronic conditions 
and may have begun in service.  The Board concludes, 
therefore, that the veteran's claims for service connection 
for these dermatological disorders are well grounded.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) and Hensley v. 
West, No. 99-7029 (Fed. Cir. May 12, 2000).

Miscellaneous Claims

Also throughout the current appeal, the veteran has asserted 
that he incurred bilateral otitis media, bilateral carpal 
tunnel syndrome, and bronchitis during his active military 
duty.  See, e.g., T. at 4-9, 16-18.  Service medical records 
reflect periodic treatment for otitis media, carpal tunnel 
syndrome, and respiratory disorders variously diagnosed as 
pneumonia, recurring upper respiratory infections, and 
bronchitis.  Chest x-rays taken in November 1993 showed 
subtle infiltrations in the right lung base raising concern 
about minimal bronchopneumonic or chronic bronchitic 
infiltrations.  Pertinent diagnoses contained in the report 
of the February 1997 retirement examination included episodes 
of bronchitis and pneumonia as well as a middle ear 
infection.  

The September 1997 VA general medical examination 
demonstrated that the veteran's ears were within normal 
limits and that his respiratory system was normal.  The VA 
miscellaneous neurological disorders evaluation also 
completed in September 1997 noted the veteran's complaints of 
wrist aches and included the examiner's conclusion that the 
neurological examination was negative.  Carpal tunnel 
syndrome was not diagnosed.  The claims folder contains no 
additional post-service medical records regarding treatment 
for any otitis media, carpal tunnel syndrome, or bronchitis 
that the veteran may have.  

Significantly, however, the veteran's claimed bilateral 
otitis media, bilateral carpal tunnel syndrome, and 
bronchitis are disorders which are subject to periods of 
exacerbations.  In view of this fact as well as the existence 
in the service medical records of evidence of periodic 
treatment for these claimed disabilities, the Board finds 
that the evidence of record tends to show that the veteran's 
claimed bilateral otitis media, bilateral carpal tunnel 
syndrome, and bronchitis may be chronic conditions that may 
have begun in service.  The Board concludes, therefore, that 
the veteran's claims for service connection for these 
disabilities are well grounded.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997) and Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).


ORDER

The claim for service connection for ganglion of the left 
wrist is well grounded, and to this extent the appeal is 
granted.  

The claim for service connection for tendinitis of the elbows 
and calves is well grounded, and to this extent the appeal is 
granted.  

The claim for service connection for bilateral Achilles 
tendinitis is well grounded, and to this extent the appeal is 
granted.  

The claim for service connection for residuals of bilateral 
ankle sprains is well grounded, and to this extent the appeal 
is granted.  

The claim for service connection for residuals of a right 
wrist sprain is well grounded, and to this extent the appeal 
is granted.  

The claim for service connection for degenerative arthritis 
of multiple joints, including the spine, shoulders, elbows, 
wrists, hips, knees, ankles, and feet, is well grounded, and 
to this extent the appeal is granted.  

The claim for service connection for a fungal infection of 
the groin is well grounded, and to this extent the appeal is 
granted.  

The claim for service connection for contact dermatitis is 
well grounded, and to this extent the appeal is granted.  

The claim for service connection for bilateral otitis media 
is well grounded, and to this extent the appeal is granted.  

The claim for service connection for bilateral carpal tunnel 
syndrome is well grounded, and to this extent the appeal is 
granted.  

The claim for service connection for bronchitis is well 
grounded, and to this extent the appeal is granted.  


REMAND

VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed.Cir. 
1997).  The duty to assist may also include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

A review of the service medical records indicates that the 
veteran received periodic treatment for his claimed 
disabilities during his active military duty.  As such, the 
Board concludes that specialized examinations are warranted.  
Such evaluations are necessary to determine whether the 
veteran's claimed disabilities are chronic disorders that 
began during his active military duty.  Accordingly, the 
Board concludes that additional development of the veteran's 
service connection claims is required.  

Additionally, the veteran reported at the August 1999 hearing 
that he receives treatment from a chiropractor, that he takes 
medication for his joint pain, and that he also is treated 
for his otitis media, carpal tunnel syndrome, bronchitis, and 
fungal infection.  T. at 4-9.  A complete and thorough review 
of the claims folder indicates that an attempt has not been 
made to retrieve copies of all such treatment records.  The 
Board is of the opinion, therefore, that these records, if 
available, should be obtained.  

This case is, therefore, REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
military and private medical records 
pertaining to treatment for the claimed 
disabilities since his separation from 
active duty to the present.  

2.  A VA examination by an orthopedist 
should be conducted to determine the 
nature and severity of any 
musculoskeletal disorders, to include the 
ganglion of his left wrist; tendinitis of 
his elbows and calves; bilateral Achilles 
tendinitis; residuals of bilateral ankle 
sprains; residuals of a right wrist 
sprain; and degenerative arthritis of 
multiple joints, including his spine, 
shoulders, elbows, wrists, hips, knees, 
ankles, and feet.  

The claims folder and a copy of this 
remand must be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
All tests, including x-rays, deemed 
necessary should be conducted.  

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
specifically state whether the veteran's 
claimed orthopedic disabilities are shown 
on evaluation.  If arthritis is 
diagnosed, the examiner should render an 
opinion as to whether this condition is 
traumatic or degenerative in nature.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

3.  A VA examination by a dermatologist 
should be conducted to determine the 
nature and severity of any disability 
that the veteran may have, including any 
fungal infection of his groin and any 
contact dermatitis.  The claims folder 
and a copy of this remand must be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  All tests deemed 
necessary should be conducted.  

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
specifically state whether the veteran's 
claimed dermatological disabilities are 
shown on evaluation, including any fungal 
infection of his groin and any contact 
dermatitis.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

4.  A VA examination by a specialist in 
ear disorders should be conducted to 
determine the nature and severity of any 
disability that the veteran may have, 
including any otitis media.  The claims 
folder and a copy of this remand must be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  All tests 
deemed necessary should be conducted.  

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
specifically state whether bilateral 
otitis media is shown on evaluation.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

5.  A VA examination by a neurologist 
should be conducted to determine the 
nature and severity of the reported 
carpal tunnel syndrome.  The claims 
folder and a copy of this remand must be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  All tests 
deemed necessary should be conducted.  

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
specifically state whether bilateral 
carpal tunnel syndrome is shown on 
evaluation.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

6.  A VA examination by a specialist in 
respiratory disorders should be conducted 
to determine the nature and severity of 
any lung disability, including any 
bronchitis.  The claims folder and a copy 
of this remand must be made available to 
the examiner, the receipt of which should 
be acknowledged in the examination 
report.  All tests deemed necessary 
should be conducted.  

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
specifically state whether bronchitis is 
shown on evaluation.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

7.  The RO should then re-adjudicate the 
issues in appellate status.  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case which includes a discussion of all 
pertinent evidence received since the last supplemental 
statement of the case was furnished.  

After the veteran and his representative have been given 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration.  

The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
ROBERT P. REGAN
	Veterans Law Judge
	



 



